PER CURIAM.
Earnest Tillman appeals a judgment and sentence adjudicating him guilty of sale of a substance in lieu of a controlled substance in violation of section 817.563, Florida Statutes (1987), possession of a controlled substance with intent to sell in violation of section 893.13(l)(a), Florida Statutes (Supp.1988), and sale of a controlled substance in violation of section 893.13(l)(a), Florida Statutes (Supp.1988).
The Supreme Court of Florida recently held, in answer to a certified question, that a double jeopardy violation does not occur upon conviction for the crimes of sale and possession (or possession with intent to sell) of the same quantum of contraband, when the crimes occurred after the effective date of section 775.021, Florida Statutes (Supp.1988). State v. V.A.A., 577 So.2d 941 (Fla.1991). Because the offenses in this ease were committed after October 1, 1988, the effective date of the statute, appellant’s convictions and sentences for sale and possession with intent to sell are affirmed.1
The judgments and sentences appealed are therefore AFFIRMED.
SMITH,. NIMMONS and ZEHMER, JJ., concur.

. No issue is presented with respect to the conviction for sale of a substance in lieu of a controlled substance.